internal_revenue_service index no number release date date cc dom fi p 2-plr-110572-99 x y z state authority law law law year dear this is in response to a letter dated date requesting a private_letter_ruling on behalf of x regarding a ruling under sec_115 of the internal_revenue_code facts x a corporation was created pursuant to the law of state x’s articles of incorporation provide that its charitable and public purposes are to purchase lease or finance or participate assist or advise in the purchase lease or finance of equipment materials products or other_property or services involving one or more states or political subdivisions thereof or participate in financing transactions with one or more states or political subdivisions thereof or assist or advise one or more states or political subdivisions thereof with respect to their financing transactions law precludes x from distributing property assets profits or net revenue to any private person under x’s bylaws its directors will be the same individuals that serve as directors of authority a state authority organized pursuant to law these individuals serve without compensation other than reimbursement for necessary expenses_incurred in the discharge of plr-110572-99 their duties all directors must comply with state law requirements concerning conflict of interest of public officials including publicly reporting their sources of income x’s meetings are open public and subject_to state’s open meeting law law upon dissolution one-half of x’s net assets will be distributed to the members of y and one-half will be distributed to the members of z y’s members are counties in state and z’s members are cities in state x was formed to serve several purposes to enable governmental entities to pool their purchasing power to take advantage of volume discounts available to bulk purchasers of goods and services to reduce governmental entities’ costs by consolidating bidding and contracting procedures to serve as a products services and financing resource for government agencies nationwide to assist local_government agencies with financing for businesses that contribute to the community law sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential_governmental_function and accruing to a state or any political_subdivision of a state revrul_71_589 1971_2_cb_94 provides that the income from property held in trust by a city that was to be used by the city for certain charitable purposes is not subject_to federal_income_tax although revrul_71_589 does not explicitly so state the holding in the revenue_ruling means that a determination was made that the income in question was derived from the exercise of an essential_governmental_function and accrued to a political_subdivision within the meaning of sec_115 of the code revrul_71_589 specifically mentions several types of functions that the trust might perform such as support of a hospital schools maintenance of a park or other purposes ordinarily recognized as municipal functions under revrul_77_261 1977_2_cb_45 the income from a fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its political subdivisions which purchase units of participation and have an unrestricted right of withdrawal is excludable from gross_income the fund however is classified as a corporation plr-110572-99 and must file a federal_income_tax return revrul_90_74 1990_2_cb_34 concerns an organization that is formed operated and funded by political subdivisions to pool their casualty risks or other risks arising from their obligations concerning public liability workers’ compensation or employees’ health revrul_90_74 states that the income of the organization is excluded from gross_income under sec_115 of the code if private interests do not participate in the organization or benefit more than incidentally from the organization in revrul_90_74 the benefit to the employees of the political subdivisions was excepted as incidental analysis and holding x performs a function similar to that performed by the membership_organization in revrul_90_74 x’s performs an essential_governmental_function because it performs the same tasks that states and political subdivisions perform with respect to expenditures_for their own property or for services rendered directly to them the revenue of x accrues to these clients because the revenue reduces their costs accordingly x’s income is excludible from gross_income under sec_115 of the code this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent except as specifically provided otherwise no opinion is expressed on the federal_income_tax consequences of the transaction described above in accordance with the terms of a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to x’s income_tax return for the taxable_year to which it relates sincerely assistant chief_counsel financial institutions products by william e coppersmith chief branch plr-110572-99 enclosure
